180 Ga. App. 145 (1986)
348 S.E.2d 573
MORRIS
v.
SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY.
72417.
Court of Appeals of Georgia.
Decided September 2, 1986.
J. Alvin Leaphart, for appellant.
*146 James B. Gilbert, Jr., for appellee.
CARLEY, Judge.
Appellant sued appellee for damages incurred when he tripped over an unburied ground telephone wire on his property. Judgment was entered on a jury verdict in appellee's favor. Appellant appeals.
1. Appellant made a motion in limine challenging the admissibility of evidence regarding other wires on the property. He contends that the trial court erred in denying this motion. The record shows, however, that the trial court did not deny appellant's motion in limine. Rather, it refused to rule on the motion, stating that appellant would have to object to the evidence as it was offered. It is within the trial court's discretion to refuse to rule on a motion in limine and to reserve ruling on the admissibility of evidence until it is offered during trial. Holland v. State, 176 Ga. App. 343, 344 (3) (335 SE2d 739) (1985). There was no error.
2. Appellant enumerates as error the admission of evidence regarding other telephone wires on his property. The reference is apparently to appellee's cross-examination of appellant with regard to the location of the other wires. No objection was made to this line of questioning, even though the trial court had just stated that an objection would be required to preserve error. This court will not consider an objection which was not raised in the trial court. Belluso v. Hall, 176 Ga. App. 281 (335 SE2d 884) (1985).
3. Appellant asserts as error the trial court's "contradictory rulings" on the admissibility of evidence of other telephone wires on his property. Following the trial court's refusal to rule on appellant's motion in limine, appellant twice objected to testimony concerning wires other than the one at issue. Both of his objections were sustained. No "contradictory rulings" appear in the record. The fact that certain testimony was admitted does not demonstrate "contradictory rulings" on the part of the trial court. As discussed in Division 2, such testimony was given without objection and no "ruling" by the trial court was ever invoked.
Judgment affirmed. McMurray, P. J., and Pope, J., concur.